886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.COMMUNICATIONS SYSTEMS, INC., Plaintiff-Appellant,v.The CITY OF DANVILLE;  RV Cablevision, Inc.;  GeorgeCunningham;  Mark Dexter;  Roy Arnold;  JohnBowling, Defendants-Appellees
No. 89-5899.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
The plaintiff filed a notice of appeal from the district court's order of June 15, 1989, which denied the plaintiff leave to file a second amended complaint.  The defendants move for dismissal of the appeal.  The plaintiff has filed no response.


2
The district court granted summary judgment for the defendants on September 22, 1988, and dismissed the plaintiff's action.  That judgment did not specifically address the plaintiff's pending motion for leave to file a second amended complaint.  The plaintiff filed a timely appeal.  (Case No. 88-6172).  The parties assumed for purposes of briefing and oral argument of the appeal that the district court's final judgment rendered the motion to file an amended complaint moot.  On June 15, 1989, while the appeal in 88-6172 was pending, the district court entered an order declaring moot the plaintiff's motion to file a second amended complaint and related procedural motions.  The plaintiff filed a notice of appeal from that order on July 13, 1989 (Case No. 89-5899), and on July 28 moved to consolidate that appeal with Case No. 88-6172.  However, on July 27, 1989, another panel of this Court issued its opinion in Case No. 88-6172.  That panel stated in its opinion that the district court's judgment of September 22, 1988 "implicitly denied [the plaintiff's] motion for leave to file its second amended complaint."    Communications Systems, Inc. v. Danville, 880 F.2d 887 (6th Cir.1989).  The merits of the plaintiff's argument were reviewed, and it was concluded that the district court did not abuse its discretion in denying the requested leave.  Accordingly, there remain no issues for appellate review, and this appeal is rendered moot by the decision in Case No. 88-6172.


3
It is therefore ORDERED that the motion to dismiss is granted, and this appeal is dismissed.  This order renders moot the plaintiff's motion for consolidation.